DETAILED ACTION
Allowable Subject Matter
	Claims 7-8, 14-16, 18-21, 24, 26-30 are allowed.
	The following is an examiner’s statement of reasons for allowance: prior art of record does not teach or suggest the subject matter of independent claims 14, 15, and 16. More specifically, the prior art of record does not teach or suggest obtaining at least one file having a first format, the at least one file containing the data representing the genome sequence information, the data comprising tag fields; portioning the data in the at least one file into a plurality of data portions; assigning each of the plurality of data portions to one or more of a plurality of machine readable data storage media of a virtual file system; recording the plurality of data portions separately into the one or more of the plurality of machine readable data storage media in accordance with the assigning, in a second file format different from the first file format, wherein portioning the data in the at least one file into the plurality of data portions comprises8742564.3Application No.: 15/730,4323 Docket No.: P1159.70001US00 Reply to Office Action of November 19, 2020splitting the tag fields into two or more of the plurality of data portions and wherein recording the plurality of data portions separately into the one or more of the plurality of machine readable data storage media in accordance with the assigning comprises: compressing the plurality of data portions by compressing at least some of the plurality of data portions using different compression algorithms, or storing a first of the two or more data portions in a first data storage medium of the plurality of machine readable data storage media and a second of the two or more data portions in a second data storage medium of the plurality of machine readable data storage media, wherein the first data storage medium is configured for faster access than the second data storage medium, in combination with all other recited elements.

Bhola et al.
METHOD AND APPARATUS FOR COMPRESSING AND DECOMPRESSING GENETIC INFORMATION OBTAINED BY USING NEXT GENERATION SEQUENCING (NGS)
US 20130204851 A1; see paragraphs 44-46 with respect to claims 14-16
Plattner et al.
SYSTEM AND METHOD FOR GENOMIC DATA PROCESSING WITH AN IN-MEMORY DATABASE SYSTEM AND REAL-TIME ANALYSIS
US 20140214333 A1; see paragraphs 90-96 with respect to claims 14-16
Nilsson et al.
BIOINFORMATIC PROCESSING SYSTEMS AND METHODS
US 20140325587 A1; see paragraphs 45, 105, 124 with respect to claims 14-16

NPL
Deorowicz, Sebastian, and Szymon Grabowski. “Data compression for sequencing data.” Algorithms for molecular biology : AMB vol. 8,1 25. 18 Nov. 2013, doi:10.1186/1748-7188-8-25

Ochoa-Alvarez, Idoia. “Genomic Data Compression and Processing: Theory, Models, Algorithms, and Experiments.” In SearchWorks Catalog, searchworks.stanford.edu/view/11849275.



Bonfield JK, Mahoney MV (2013) Compression of FASTQ and SAM Format Sequencing Data. PLOS ONE 8(3): e59190. https://doi.org/10.1371/journal.pone.0059190

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SYED H HASAN/Primary Examiner, Art Unit 2154